ACCEPTED
                                                                                        01-14-00216-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/30/2015 6:40:05 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-14-00216-CV

                                                           FILED IN
                                                    1st COURT OF APPEALS
                       IN THE COURT OF APPEALS          HOUSTON, TEXAS
                    FOR THE FIRST JUDICIAL DISTRICT 12/30/2015 6:40:05 PM
                    HOUSTON, HARRIS COUNTY, TEXASCHRISTOPHER A. PRINE
                                                             Clerk




  Victor Elgohary and Victor Elgohary, Representatively on behalf of Lakes on
                 Eldridge North Community Association, Inc.,
                                                                Appellants,

                                          v.


Lakes on Eldridge North Community Association, Inc., RealManage, LLC; Darla
Kitchen, Don Byrnes, Michael Ecklund, Laura Vasallo Lee, John Kane, Julie Ann
Bennett, Rick Hawthorne, Cara Davis; Christi Keller, Jim Flanary, Jill Richardson,
                        Neil McLaurin, Walter Spears

                                                                    Appellees.




               APPELLANTS’ MOTION TO EXTEND TIME TO

                        FILE MOTION FOR REHEARING


          TO THE HONORABLE FIRST COURT OF APPEALS:

Appellants ask the Court to extend the time to file their brief.
                                A. INTRODUCTION

         1.     Appellants     are   Victor    Elgohary     and    Victor   Elgohary,
Representatively on behalf of Lakes on Eldridge North Community Association, Inc.

             2.    Appellees are Lakes on Eldridge North Community Association,

Inc., RealManage, LLC; Darla Kitchen, Don Byrnes, Michael Ecklund, Laura Vasallo

Lee, John Kane, Julie Ann Bennett, Rick Hawthorne, Cara Davis; Christi Keller, Jim

Flanary, Jill Richardson, Neil McLaurin, Walter Spears.


             3.    The deadline to file this motion is December 31, 2015. See Tex. R.

App. P. 49.8.

             4.    This motion is partially agreed, but not as to length of time.


                              B. ARGUMENT & AUTHORITIES

             5.    The Court has the authority under Texas Rule of Appellate

Procedure Tex. R. App. P. 49.8 to extend the time to file the motion for rehearing.

             6.    Appellants’ motion for rehearing is due on January 4, 2016.

             7.    Appellants request an additional 31 days to file their brief, extending

the time until February 1, 2016.

             8.    No prior extension has been granted to extend the time to file

Appellants’ motion for rehearing.

             9.    Appellants need additional time to file their brief because numerous

other client deadlines have delayed appellants’ ability to complete their motion.
                                         C. Prayer

             10.   For these reasons, Appellants ask the Court to grant an extension of

time to file their motion until February 1, 2016.



                                                     ______________________________
                                                     VICTOR S. ELGOHARY
                                                     State Bar No. 24067587
                                                     6406 Arcadia Bend Ct
                                                     Houston, Texas 77041-6222
                                                     Phone (281) 858-0014

                                                     Attorney for Appellants
                              CERTIFICATE OF CONFERENCE

      I certify that I have conferred with James McConn on December 16, 2014 and he
 indicated that he is unopposed to an extension but would prefer that extensions be granted in
 two week increments since he has not conferred with his clients on this issue.




                                                    ______________________________

                                                    Victor S. Elgohary

                                 CERTIFICATE OF SERVICE

       I certify that a copy of Motion to Extend Time to File the Brief was served on
Appellees, through counsel of record, James McConn, LeClairRyan, 1233 West Loop South,
Suite 1000, Houston, Texas 77027 through the e-filing manager on December 30, 2015.




                                                    ______________________________

                                                    Victor S. Elgohary